Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on November 11, 2021 has been entered.

Claim 6 is canceled.  Claims 1-5 and 7-20 are pending and will be examined.

Allowable Subject Matter
Claims 1-5 and 7-20 are allowed.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 11, 2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments over Robins are persuasive in view of the amendment to the claims.  The claims are free of the art because while there are references that teach the role of proofreading polymerases in primer editing or processivity of the polymerase, see for example Ibarra et al. (EMBO Journal, 2009, 28, 2794-2802) and there are separate references, such as Robins et al. which teach synthetic templates for analysis of amplification bias, there are no references which teach or even suggest a combination of both aspects of the instant invention.  There is no motivation to combine the separate references to arrive at the claimed invention and therefore the claims are free of the art and in condition for allowance except for formal matters that are outstanding as noted above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        



SKM